Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This Office Action is in response to arguments and amendments filed on 10/13/2021. 
The following is the status of claims: claims 1-4, 6, 8-11, 13, 15-17 and 19 have been amended. Thus, claims 1-20 are currently pending for examination.

Response to Arguments
Applicant's arguments, filed on 10/13/2021, with respect to the pending amended claims have been fully considered and are persuasive, and as a result the amendments to the claims overcome the previous rejection(s).

REASONS FOR ALLOWANCE
Claims 1-20 are allowed over the prior art of record.
The following is an examiner's statement of reasons for allowance:
With respect to the independent claims 1, 8, and 15, the claimed features in
independent claim 1 (and substantially similar independent claim 8 and claim 15):

“a database configured to store a plurality of transactions, each transaction of the
set plurality of transactions assigned to a transaction type of a set of transaction types
and comprising a set of fields associated with the assigned transaction type;
a memory configured to store training data comprising a set of types of user
devices and a plurality of views, each view of the plurality of views assigned to a type of
user device of the set of types of user devices and associated with a given transaction

the set of types of user devices comprises a mobile phone and a computer;
and
each view identifies a subset of the set of fields associated with the given
transaction type that were previously accessed by the assigned type of user
device; and
a hardware processor communicatively coupled to the memory, the hardware
processor configured to:
determine that a threshold number of queries have not been received; and
in response to determining that the threshold number of queries have not been
received:
receive a first query from a first user device of a first
type of user device of the set of types of user devices, the first query directed
to a first transaction assigned to a first transaction type of the set of
transaction types and comprising a first set of fields associated with the
first transaction type and stored in the database;
access the database and retrieve the first set of fields;
send the first set of fields to the first user device determine that a user used the first user device to access a first subset of
the first set of fields;
add a first view to the training
data, the first view assigned to the first type of user device and identifying
the first subset of the first set of fields associated with the first transaction
type that was accessed by the first type of user device;
use the training data to determine a machine learning policy, such that
for a second type of user device of the set of types of user

type of the set of transaction types and comprising a second set of fields
associated with the second transaction type and stored in the database, the
machine learning policy can be used to determine a second view assigned to
the second type of user device and identifying a second subset
of the second set of fields, wherein determining the second view comprises
determining that a confidence level that the second type of
user device will access the second subset of the second set of fields
identified by the second view is greater than a given threshold;
determine that the threshold number of queries has been received;
in response to determining that the threshold number of queries has
been received:
receive a second query from a third second user device of
the second type of user device, the second query directed to the
second transaction assigned to the second transaction type and comprising the second set of fields associated with the second transaction type
and stored in the database;
apply the machine learning policy to determine the second view
assigned to the second type of user device and identifying the second
subset of the second set of fields;
access the database and retrieve the second subset of the second set of
fields; and
in response to retrieving the subset, send the second subset to the second user
device.”;




The closest prior art:
Nawrocke et al., US Pub. No.: US 2020/0356873 Al, teaches a unified access layer (UAL) and scalable query engine receive queries from various interfaces and executes the queries with respect to non-heterogeneous data management and analytic computing platforms that are sources of record for data they store. Query performance is monitored and used to generate a query performance model. The query performance model may be used to generate alternatives for queries of users or groups of users or to generate policies for achieving a target performance. Performance may be improved by monitoring queries and retrieving catalog data
for databases referenced and generating a recommendation model according to them. Duplicative or overlapping sources may be identified based on the monitoring and transformations to improve accuracy and security may be suggested. A recommendation model may be generated based on analysis of queries received through the UAL. Transformations may be performed according to the recommendation model in order to improve performance;

however, the above cited prior art does not teach or fairly suggest each and every of the above limitations.

In reaching the conclusion of allowance, the examiner interprets the claims in light of the specification. The examiner takes notice of the specification dated 6/17/2019, with particular attention to pages 45-47; and the examiner also found figures 9 and 11 helpful in understanding how the method operates as well.

























Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        12/14/2021